DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

In response to Applicant’s claims filed on July 28, 2022, claims 1-3, 5-21 are now pending for examination in the application.

Response to Arguments
This office action is in response to amendment filed 12/30/2021. In this action claim(s) 1-3, 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable 1-3, 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US Pub. No. 20160072696).  The Padmanabhan reference has been added to address the amendment of by passing the data to on-chain code to execute a transaction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botev et al. (US Pub. No. 20190171650) and Wickremesinghe et al. (US Patent No. 10049022) in further view of He et al. (US Pub. No. 20160072696).

With respect to claim 1, Botev et al. teaches an apparatus comprising: 
a processing system (Paragraph 448 discloses a data processing system) including at least one processor to provide: 
a first instance of a database (Paragraph 216 discloses a database instance), wherein the first instance of the database of the database distributed at a plurality of different nodes (Paragraph 101 discloses databases distributed across enterprise and/or cloud,” See Paragraph 101); and 
a first instance of a middleware module (Paragraph 321 discloses ACDS middleware and Paragraph 449 discloses components and  structures and modules), wherein the first instance of the middleware module is one of a plurality of instances of the middleware module distributed at the plurality of different nodes (Paragraph 183 discloses data distribution network (DDN)), wherein the first instance of the middleware module (Paragraph 321 discloses middleware) is associated with the first instance of the database, wherein the first instance of the middleware module is configured to: 
receive a request from a first client (Paragraph 194 discloses a client) to perform a transaction (Paragraph 298 discloses The core idea is to partition the incoming transaction batch (a group of one or more transactions) into micro-batches. The partitioning is performed by a pluggable Partitioner component. Partitioning can be done on different criteria, from an event round-robin through a transaction round-robin to partitioning based on a field (e.g. customer ID), according to one embodiment); 
execute a plurality of operations (Paragraph 113 discloses continuous operations for systems of record) of the transaction over the first instance of the database that is associated with the first instance of the middleware module.  Botev et al. does not disclose a plurality of instances.
	However, Wickremesinghe et al. teaches a first instance of a database, wherein the first instance of the database is one of a plurality of instances of the database distributed at a plurality of different nodes (Fig. 1A discloses instances of the database); and 
a first instance of a middleware module, wherein the first instance of the middleware module is one of a plurality of instances of the middleware module distributed at the plurality of different nodes, wherein the first instance of the middleware module is associated with the first instance of the database (Column 4 Lines 44-54 discloses database instances and middleware interfaces), wherein the first instance of the middleware module is configured to: 
receive a request from a first client to perform a transaction relating to at least one range of keys of the database.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization) with Wickremesinghe et al. (high-availability database systems).  This would have facilitated the maintenance of a distributed database by using middleware that executes operations of transactions.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  Botev et al. as modified by Wickremesinghe et al. does not disclose confirm an ownership.
	However, He et al. teaches confirm an ownership of the first client of the at least one range of keys via a first instance of an entry consistent store (Paragraph 40 discloses network device 101 may send the precedence value in a message separate from the message that includes the key and forwarding information);
write at least a first entry to the first instance of the entry consistent store, the at least the first entry recording at least one change of at least one value in the database resulting from executing the plurality of operations of the transaction, wherein each of the plurality of instances of the middleware module is configured to prevent changes to values in the database associated with the at least one range of keys by clients other than the first client having the ownership of the at least one range of keys (Paragraph 62 discloses According to one embodiment, the precedence controller also generates a precedence value for the forwarding table. The precedence value identifies/indicates the priority (i.e., importance) of the forwarding table. Such precedence information enables a forwarding plane to determine which entries to store in a shared forwarding table, Paragraph 65 discloses trasactions, and Paragraph 103 discloses middleware).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization) and Wickremesinghe et al. (high-availability database systems) with He et al. (forwarding table precedence).  This would have facilitated the maintenance of a distributed database by using middleware that executes operations of transactions.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.

Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 2, Botev et al. teaches the apparatus of claim 1, wherein the plurality of different nodes is distributed at a plurality of different sites (“data distribution network (DDN),” See Paragraph 183). 

Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 8, He et al. teaches the apparatus of claim 1, wherein the first instance of the middleware module is further configured to: 

restrict changes to values in the database associated with the at least one range of keys to the first client having the ownership of the at least one range of keys (Paragraph 8 discloses a plurality of entries and precedence information, the precedence information indicating a priority of the plurality of entries of the first forwarding table. In one embodiment, the methods further include for each entry of the first forwarding table, determining whether the entry should be inserted in the shared forwarding table based on the precedence information of the first forwarding table and precedence information contained in the shared forwarding table). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 5, Botev et al. teaches the apparatus of claim 1, wherein the first instance of the middleware module is further configured to maintain sequential consistency of operations with respect to the at least one range of keys within the first instance of the database that is associated with the first instance of the middleware module (“consistency includes running a change capture system to capture all changes by first collecting a change capture data before an initial load is started,” See Paragraph 8). 
	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 6, Botev et al. teaches the apparatus of claim 1, wherein the first instance of the entry consistent store is one of a plurality of instances of the entry consistent store (“instances,” See Paragraph 136). 
	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 6.  With respect to claim 7, Botev et al. teaches the apparatus of claim 6, wherein the plurality of instances of the entry consistent store maintains entries comprising changes in values in the database resulting from execution of operations of transactions via a plurality of middleware modules (“entries,” See Paragraph 270). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 6.  With respect to claim 8, He et al. teaches the apparatus of claim 1, wherein the first instance of the middleware module is further configured to: 
obtain a notification of an ownership change of at least a portion of the at least one range of keys (Paragraph 103 discloses a centralized reachability and forwarding information module instance 779 (which is a middleware layer providing the context of the network controller 678 to the operating system 764A and communicating with the various NEs), and an CCP application layer 780 (sometimes referred to as an application layer) over the middleware layer (providing the intelligence required for various network operations such as protocols, network situational awareness, and user-interfaces). At a more abstract level, this CCP application layer 780 within the centralized control plane 676 works with virtual network view(s) (logical view(s) of the network) and the middleware layer provides the conversion from the virtual networks to the physical view); and 
prevent changes to values in the database associated with the at least the portion of the at least one range of keys by the first client and by any additional clients not having an ownership of the at least the portion of the at least one range of keys (“After all in-sync storage systems for a pod have received and recorded all of these mediation keys and values (and the new agreed-upon key for any future race), the storage systems in the pod may then agree to discard the older keys and values in favor of the single new key,” See Paragraph 345). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 8.  With respect to claim 9, He et al. teaches the apparatus of claim 8, wherein the notification of the ownership change is obtained from a different one of the plurality of instances of the middleware module (Paragraph 103 discloses a centralized reachability and forwarding information module instance 779 (which is a middleware layer providing the context of the network controller 678 to the operating system 764A and communicating with the various NEs), and an CCP application layer 780 (sometimes referred to as an application layer) over the middleware layer (providing the intelligence required for various network operations such as protocols, network situational awareness, and user-interfaces). At a more abstract level, this CCP application layer 780 within the centralized control plane 676 works with virtual network view(s) (logical view(s) of the network) and the middleware layer provides the conversion from the virtual networks to the physical view). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 8.  With respect to claim 10, Botev et al. teaches the apparatus of claim 8, wherein the database comprises a structured query language database (“SQL database,” See Paragraph 120). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 11, Botev et al. teaches the apparatus of claim 1, wherein the database comprises a plurality of rows, wherein each row comprises a key and a value (“row storage,” See Paragraph 104). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 12, Botev et al. teaches the apparatus of claim 11, wherein the value of each row comprises one or more fields, wherein each of the one or more fields is selectable via a structured query (“results of a query,” See Paragraph 151). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 13, Botev et al. teaches the apparatus of claim 1, wherein the at least one range of keys is associated with at least one partition of the database (“partition,” See Paragraph 193). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 14, Botev et al. teaches the apparatus of claim 1, wherein the first instance of the middleware module is further configured to, prior to the executing the one or more operations of the transaction over the first instance of the database: 
obtain at least a second entry relating to the at least one range of keys from the first instance of the entry consistent store, in response to receiving the request from the first client to perform the transaction relating to the at least one range of key (“entries,” See Paragraph 270)s; and 
update at least one value associated with at least one key in the at least one range of keys over the first instance of the database that is associated with the first instance of the middleware module, in accordance with the second entry (“updates to the database,” See Paragraph 254). 
	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 15, Botev et al. teaches the apparatus of claim 1, wherein the first client is one of a plurality of clients that is permitted to access the database, wherein the plurality of clients comprises a plurality of federated software defined network controllers (“authentication and authorization of data to control over access to components connected in the network,” See  Paragraph 183). 
	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 16, He et al. teaches the apparatus of claim 1, wherein the database stores information associated with a plurality of virtual network functions of a telecommunication network (Paragraph  78 discloses network function virtualization (NFV))). 
	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 17, Botev et al. teaches the apparatus of claim 1, wherein the processing system further includes at least one storage device, to store the first instance of the database(“storage,” See Paragraph 104). 

	Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 18, Botev et al. teaches the apparatus of claim 1, wherein the processing system further includes at least one memory unit, to provide the first instance of the entry consistent store (“memory,” See Paragraph 175). 

	With respect to claim 19, Botev et al. teaches a method comprising: 
receiving, by a processing system, a request from a first client (Paragraph 194 discloses a client) to perform a transaction (Paragraph 298 discloses The core idea is to partition the incoming transaction batch (a group of one or more transactions) into micro-batches. The partitioning is performed by a pluggable Partitioner component. Partitioning can be done on different criteria, from an event round-robin through a transaction round-robin to partitioning based on a field (e.g. customer ID), according to one embodiment); 
executing, by a processing system, a plurality of operations (Paragraph 113 discloses continuous operations for systems of record) of the transaction over the first instance of the database that is associated with the first instance of the middleware module.  Botev et al. does not disclose a plurality of instances.
	However, Wickremesinghe et al. teaches a first instance of a database, wherein the first instance of the database is one of a plurality of instances of the database distributed at a plurality of different nodes (Fig. 1A discloses instances of the database); and 
a first instance of a middleware module, wherein the first instance of the middleware module is one of a plurality of instances of the middleware module distributed at the plurality of different nodes, wherein the first instance of the middleware module is associated with the first instance of the database (Column 4 Lines 44-54 discloses database instances and middleware interfaces), wherein the first instance of the middleware module is configured to: 
receiving , by a processing system,  a request from a first client to perform a transaction relating to at least one range of keys of the database.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization) with Wickremesinghe et al. (high-availability database systems).  This would have facilitated the maintenance of a distributed database by using middleware that executes operations of transactions.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  Botev et al. as modified by Wickremesinghe et al. does not disclose confirm an ownership.
	However, He et al. teaches confirm, by the processing system,  an ownership of the first client of the at least one range of keys via a first instance of an entry consistent store (Paragraph 40 discloses network device 101 may send the precedence value in a message separate from the message that includes the key and forwarding information);
write at least a first entry to the first instance of the entry consistent store, the at least the first entry recording at least one change of at least one value in the database resulting from executing the plurality of operations of the transaction, wherein each of the plurality of instances of the middleware module is configured to prevent changes to values in the database associated with the at least one range of keys by clients other than the first client having the ownership of the at least one range of keys (Paragraph 62 discloses According to one embodiment, the precedence controller also generates a precedence value for the forwarding table. The precedence value identifies/indicates the priority (i.e., importance) of the forwarding table. Such precedence information enables a forwarding plane to determine which entries to store in a shared forwarding table, Paragraph 65 discloses trasactions, and Paragraph 103 discloses middleware).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization) and Wickremesinghe et al. (high-availability database systems) with He et al. (forwarding table precedence).  This would have facilitated the maintenance of a distributed database by using middleware that executes operations of transactions.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.

	With respect to claim 20, Botev et al. teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system (Paragraph 448 teaches a data processing system) including at least one processor, cause the processing system to perform operations, the operations comprising: 
receiving, by a processing system, a request from a first client (Paragraph 194 discloses a client) to perform a transaction (Paragraph 298 discloses The core idea is to partition the incoming transaction batch (a group of one or more transactions) into micro-batches. The partitioning is performed by a pluggable Partitioner component. Partitioning can be done on different criteria, from an event round-robin through a transaction round-robin to partitioning based on a field (e.g. customer ID), according to one embodiment); 
executing, by a processing system, a plurality of operations (Paragraph 113 discloses continuous operations for systems of record) of the transaction over the first instance of the database that is associated with the first instance of the middleware module.  Botev et al. does not disclose a plurality of instances.
	However, Wickremesinghe et al. teaches a first instance of a database, wherein the first instance of the database is one of a plurality of instances of the database distributed at a plurality of different nodes (Fig. 1A discloses instances of the database); and 
a first instance of a middleware module, wherein the first instance of the middleware module is one of a plurality of instances of the middleware module distributed at the plurality of different nodes, wherein the first instance of the middleware module is associated with the first instance of the database (Column 4 Lines 44-54 discloses database instances and middleware interfaces), wherein the first instance of the middleware module is configured to: 
receiving , by a processing system,  a request from a first client to perform a transaction relating to at least one range of keys of the database.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization) with Wickremesinghe et al. (high-availability database systems).  This would have facilitated the maintenance of a distributed database by using middleware that executes operations of transactions.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  Botev et al. as modified by Wickremesinghe et al. does not disclose confirm an ownership.
	However, He et al. teaches confirm, by the processing system,  an ownership of the first client of the at least one range of keys via a first instance of an entry consistent store (Paragraph 40 discloses network device 101 may send the precedence value in a message separate from the message that includes the key and forwarding information);
write at least a first entry to the first instance of the entry consistent store, the at least the first entry recording at least one change of at least one value in the database resulting from executing the plurality of operations of the transaction, wherein each of the plurality of instances of the middleware module is configured to prevent changes to values in the database associated with the at least one range of keys by clients other than the first client having the ownership of the at least one range of keys (Paragraph 62 discloses According to one embodiment, the precedence controller also generates a precedence value for the forwarding table. The precedence value identifies/indicates the priority (i.e., importance) of the forwarding table. Such precedence information enables a forwarding plane to determine which entries to store in a shared forwarding table, Paragraph 65 discloses trasactions, and Paragraph 103 discloses middleware).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization) and Wickremesinghe et al. (high-availability database systems) with He et al. (forwarding table precedence).  This would have facilitated the maintenance of a distributed database by using middleware that executes operations of transactions.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.

Botev et al. as modified by Wickremesinghe et al. and He et al. teaches all the limitations of claim 1.  With respect to claim 21, Botev et al. teaches the non-transitory computer-readable medium of claim 20, wherein the plurality of different nodes is distributed at a plurality of different sites (Paragraph 99 discloses multiple VNEs (VNE 670A.1 and VNE 670H.1) are implemented on different NDs (ND 600A and ND 600H) and are coupled to each other, and where the centralized control plane 676 has abstracted these multiple VNEs such that they appear as a single VNE 670T within one of the virtual networks 692 of FIG. 6D, according to some embodiments of the invention).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190163579 is directed to SYSTEMS AND METHODS FOR RECOVERY OF CONSISTENT DATABASE INDEXES:   [0025] In accordance with the principles of the present disclosure, to obtain the consistent index from the prior index copy, a transactions log with log records of intervening transactions is sorted by index page number and log record sequence number. Index key and database record identifiers data for uncommitted intervening transactions is extracted and stored. The sorted intervening transactions including both committed and uncommitted transactions are applied to pages of the prior consistent index in page and time sequence in a single pass operation. The effect of the uncommitted transactions on the marked data entries is reversed or removed during the single pass operation to restore these entries to their prior committed state, and thereby obtain the consistent index that references only the data records that are committed to be present in the database at the point-in-time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154